Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicant's amendment filed on 03/31/2022 has been fully reviewed and is sufficient to overcome previous rejection):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculating a standard deviation of a normalized response for each of the one or more injector electrodes and selecting an injector electrode from the one or more injector electrodes for the multi-frequency measurement data based at least in part on the standard deviation" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-10 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 11, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculate a standard deviation of a normalized response for each of the one or more injector electrodes and select an injector electrode from the one or more injector electrodes for multi-frequency measurement data based at least in part on the standard deviation" in combination with other limitations in the claims as defined by Applicants. 
Claims 12-20 depend from allowed claim 11 and therefore are also allowed.
Regarding claim 21, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "selecting an injector electrode from the one or more injector electrodes for the multi-frequency measurement data, wherein the selecting an injector electrode from the one or more injector electrodes comprises: calculating a standard deviation of a normalized response for each of the one or more injector electrodes…identifying the one or more mud properties based at least in part on the cost function minimization" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 22, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "selecting data from the multi-frequency measurement data with low resistivity or a large standoff, wherein selecting data from the multi-frequency measurement data with low resistivity comprises: applying an edge detection on the multi-frequency measurement data…identifying the one or more mud properties based at least in part on the cost function minimization" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 23, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an information handling system configured to: calculate an average absolute impedance of the one or more injector electrodes remaining by applying a polynomial fit to calculate the average absolute impedance…determine which of the one or more injector electrodes have a highest absolute impedance" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 24, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "select an injector electrode from the one or more injector electrodes for multi-frequency measurement data…select the one or more zones that have a lowest absolute impedance" in combination with other limitations in the claims as defined by Applicants. 
Conclusion
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        April 23, 2022